Case 1:20-cv-01268-DLP-JMS Document 1 Filed 04/29/20 Page 1 of 3 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


CAROL McKENNEY,                                      )   CAUSE NO. 1:20-cv-01268
                                                     )
                        Plaintiff,                   )
                                                     )
          v.                                         )
                                                     )
SAM’S EAST, INC. d/b/a “Sam’s Club”, and             )
WAL-MART STORES EAST, INC.,                          )
                                                     )
                        Defendants.                  )

                                      NOTICE OF REMOVAL

          Thomas L. Davis, counsel for defendants Sam’s East, Inc. d/b/a “Sam’s Club” and named

defendant Wal-Mart Stores East, Inc., states:

          1.     On March 25, 2020, plaintiff filed her Complaint for Damages against defendants

Sam’s East, Inc. d/b/a “Sam’s Club” and Wal-Mart Stores East, Inc. in the Marion County

Superior Court of Indiana, under Cause No. 49D12-2003-CT-012405.

          2.     Sam’s East, Inc., an Arkansas corporation with its principal place of business in

Arkansas is a wholly-owned subsidiary of Walmart, Inc. Walmart, Inc. is a publicly traded

company on the New York Stock Exchange and traded under the symbol WMT, a Delaware

corporation with its principal of business in Arkansas. No publicly traded entity owns more than

10% of the company.

          3.     Wal-Mart Stores East, Inc. is an improperly named defendant and not a legal

entity.

          4.     Walmart, Inc., a Delaware corporation, is a publicly traded company on the New

York Stock Exchange and traded under the symbol WMT. The principal place of business for
Case 1:20-cv-01268-DLP-JMS Document 1 Filed 04/29/20 Page 2 of 3 PageID #: 2




Walmart, Inc. is Bentonville, Arkansas. No publicly traded entity owns more than 10% of the

company.

       5.      Plaintiff is a citizen of the state of Indiana.

       6.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).

       7.      This Notice of Removal is being filed with this Court within 30 days after the

receipt of the Complaint and Summons by the defendants.

       8.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Marion County Superior Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendants pray that the entire state court action, under Cause No.

49D12-2003-CT-012405, now pending in the Marion Superior Court of Indiana, be removed to

this Court for all further proceedings.


                                                   FROST BROWN TODD LLC


                                                   By:               /s/Thomas L. Davis
                                                         Thomas L. Davis, #4423-49
                                                         Attorneys for Defendants




                                                   2
Case 1:20-cv-01268-DLP-JMS Document 1 Filed 04/29/20 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 29th day of April, 2020, addressed to:

Ian W. Thompson
608 East Market Street
Indianapolis, IN 46202
Email: ianthompson1979@att.net



                                                                 /s/Thomas L. Davis
                                                     Thomas L. Davis
FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com

LR08000.0731560 4839-1276-7930v1




                                                 3
